  Exhibit 10.4

[auto10q_03312020000.jpg]
 
April 1, 2020
 
 
To:  

Jared Rowe
From:  

Sara Partin, Senior Vice President, Chief People Officer
Date: 

April 1, 2020
Re:   

Temporary Monthly Base Salary Reduction Program (“Compensation Reduction
Program”)
 

In light of the financial impact of the corona virus pandemic on AutoWeb, Inc.
(“Company”), the Company and you have agreed to a temporary reduction in your
base monthly salary and your Travel and Housing Accommodation Monthly Allowance
(as defined in the Employment Agreement (as defined below) as follows:
 
1. Reduction Period. Your base monthly salary and Travel and Housing
Accommodation Allowance will be reduced by the Salary Reduction Percentage (as
defined below) and the Housing Allowance Percentage (as defined below),
respectively, for the calendar months April, May and June, 2020 (“Compensation
Reduction Program Period”).
 
2. Amount of Reduction. The reductions are as follows:
(a)           Thirty percent (30%) of base monthly salary (“Salary Reduction
Percentage”); and
(b)           One hundred percent (100%) of the Travel and Housing Accommodation
Monthly Allowance (“Housing Allowance Percentage”).
 
3. No Impact on Other Compensation or Benefits. The temporary reduction in your
base monthly salary will have no impact on any other components of your
compensation or benefits, and all such compensation and benefits will continue
to be determined based on your base monthly and base annual salary in effect
immediately prior to the implementation of this Compensation Reduction Program
(or based upon any higher amount as may be provided in the applicable plan,
agreement or arrangement). Without limiting the generality of the foregoing:
(a) The temporary reduction in your base monthly salary will not impact or
reduce your severance benefits under your Employment Agreement dated as of April
12, 2018, as amended by Amendment No. 1 to Employment Agreement dated as of
August 26, 2019 (“Employment Agreement”). Your severance benefits under the
Employment Agreement will continue to be determined based on your base annual
salary in effect prior to the implementation of this Compensation Reduction
Program.
(b) Your incentive compensation payout, if any, under the Company’s annual
incentive compensation plan or any other incentive plan, contract or arrangement
will be determined based on your base annual salary in accordance with the terms
of the applicable plan, contract or arrangement without giving effect to this
temporary reduction in base monthly salary.
 
4. Waiver of Good Reason Triggering of Severance Benefits Agreement. You agree
to waive any right you may have under the Employment Agreement to terminate your
employment with the Company for Good Reason under Section 1(n)(A) of the
Employment Agreement as a result of this temporary reduction in your base
monthly salary.
 
 

 
 
5. Make-Whole In the Event of a Change in Control. In the event that a Change in
Control (as defined in the Employment Agreement) occurs during calendar year
2020, upon the occurrence of the Change in Control, the aggregate amount of any
base monthly salary and Travel and Housing Accommodation Monthly Allowance that
was subject to reduction under this Compensation Reduction Program shall be paid
to you in one lump sum payment (less required applicable federal, state and
local payroll deductions and withholdings) upon the occurrence of the Change in
Control. 

 
6. Termination of Program. The Company may elect at any time during the
Compensation Reduction Program Period to terminate the temporary reduction in
your base monthly salary and Travel and Housing Accommodation Monthly Allowance.
 
7. Employment At Will. As a reminder, your employment with the Company is at
will, not for a specified term and may be terminated by the Company or you at
any time, with or without cause or good reason and with or without prior,
advance notice. This “at-will” employment status will remain in effect
throughout the term of your employment by the Company and cannot be modified
except by a written document executed by both parties (which in the case of the
Company, must be executed by the Company’s Chief People Officer or Chief Legal
Officer) and that expressly negates the “at-will” employment status.
 
AutoWeb, Inc.
 
By: /s/ Sara Partin

        Sara Partin
        Senior Vice President, Chief People Officer
 


Accepted and Agreed:
 
/s/ Jared Rowe

Jared Rowe
 


